                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    UNITED STATES OF AMERICA                          §
                                                      §
    v.                                                §   CASE NUMBER 4:18-CR-00085
                                                      §
    TYTON HESTER                                      §
                                                      §

                             MEMORANDUM OPINION AND ORDER

           Pending before the Court is Defendant’s Motion for Designation of Government’s Expert

    Witnesses (Dkt. #327).      In the Government’s Response to Motion for Designation of

    Government’s Expert Witnesses, the Government details the areas in which the Government

    anticipates offering expert and opinion testimony, the names and qualifications of those witnesses,

    and the basic information to which those witnesses will testify to (Dkt. #357). The Court finds

    that the Government’s request permitting the Government to file its Designation of Expert

    Witnesses on February 3, 2020, is appropriate.

.          It is therefore ORDERED that Defendant’s Motion for Designation of Government’s

    Expert Witnesses (Dkt. #327) is hereby DENIED.

           It is further ORDERED that the Government is hereby required to file its Designation of

    Expert Witnesses on February 3, 2020.

          SIGNED this 3rd day of February, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
